MORROW, J.
The conviction was for the offense of unlawfully selling intoxicating liquors in territory in which the sale of such liquors was prohibited under the local option law.
The indictment appears regular. No statement of facts accompanies the record, in the absence of which we must presume evidence sufficient. No bills of exception complaining of errors in the trial are contained in the record.
The judgment is affirmed.

<g^For other eases see same topic and KEY-NUMBER in all Key-Numbered Digests and Indexes